DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aircraft and cockpit sensors (claim 1) & the additional passive damping device (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figures 2, 4, 6, 7, & 8 have reference numbers not mentioned in the specification.  In figure 2, ref # 204; in figure 4, ref # 12a, 12b, 12c, 14a, 14b, 16a, 16b, & 18b; in figures 6 & 7, ref # 222A, 222B, 218A, 218B, 202A, 203A, & 203B; & figure 8, ref # 218A, 218B, 202A, 203A, & 203B are all missing from the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract in the Instant Application is less than the 50 word minimum.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 5, lines 5-6, it is unclear if the system includes the additional passive damping device or if the additional passive damping device is only present in the system when the actuators are not able to supply enough damping.  For compact prosecution, the Examiner is interpreting “when actuators are not able to supply enough damping, an additional passive damping device is added” as the additional passive damping device is not required to be part of the system based on the wording of these lines of the claim.  
In claim 5, lines 7-8, it is unclear if the system includes the mass balancing or an additional damping device or if mass balancing or an additional damping device is only present in the system when backlash demands are not satisfied.  For compact prosecution, the Examiner is interpreting “if backlash demands are not satisfied, mass balancing or an additional damping device can be added in order to provide flutter suppression” as the mass balancing or an additional damping device is not required to be part of the system based on the wording of these lines of the claim.  
In claim 6, line 4, it is unclear what is supposed to come after the word “other”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1).  
Regarding claim 1
	McCormick teaches a dual channel flap system (See paragraphs 0027-0030 & figure 1, ref # 100) architecture comprising: reconfigurable electronic controllers (See paragraphs 0027 & 0068) used to control plural electromechanical primary actuators for flap control; and a distribution of aircraft and cockpit sensors (See paragraphs 0041 & 0068) through the electronic controllers to guarantee minimum required safety standards in case of loss of input data; (See paragraphs 0041 & 0068) the plural electromechanical actuators (See paragraphs 0027 & 0068) 
	McCormick is silent about a dual channel rudder system, rudder control, & a rudder surface.  
	However, Eshkenazy teaches a control system for an aerodynamic system that includes rudders, ailerons, elevators, elevons flaperons, spoilers, flaps, and other types of aerodynamic surfaces.  (See paragraphs 0030, 0032, & 0060)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a dual channel rudder system architecture comprising: reconfigurable electronic controllers used to control plural electromechanical primary actuators for rudder control; and the plural electromechanical actuators driving a rudder surface arranged in independent and redundant load paths as taught by Eshkenazy in the aircraft of McCormick, since similar controls systems can be used for the different aerodynamic surfaces, such as rudders and flaps.  

Regarding claim 4
	McCormick teaches wherein: when mandatory due safety assessment, direct intercommunication between other system and controllers can be established.  (See paragraph 0068)  

Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1) 1 above, and further in view of Blanding et al. (Pub No. US 2019/0127049 A1).  
Regarding claim 2
	A modified McCormick does not teach wherein at least two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation.  
	However, Blanding teaches wherein at least two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation.  (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have at least two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation as taught by Blanding in the modified aircraft of McCormick, so as to increase reliability.  (See paragraph 0046)  

Regarding claim 3
	McCormick teaches intercommunication between the electronic controllers (See figure 6, ref # 408) with the use of a redundant data communication bus (See figure 6, ref # 410-416) and or usage of discrete communications in order to coordinate the operation of the dynamic of the system discrete communications.  (See paragraphs 0052-0053 & 0056)  

	However, Blanding teaches introducing a dissimilar method for a channel in control dynamic coordination, increasing the integrity of the system.  (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a intercommunication between the electronic controllers with the use of a redundant data communication bus and or usage of discrete communications in order to coordinate the operation of the dynamic of the system discrete communications introducing a dissimilar method for a channel in control dynamic coordination, increasing the integrity of the system as taught by Blanding in the modified aircraft of McCormick, so as to increase reliability.  (See paragraph 0046)  

Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1) as applied to claim 1 above, and further in view of Livne (NPL, "Aircraft Active Flutter Suppression: State of the Art and Technology Maturation Needs"; 55 Journal of Aircraft No. 1 (Jan-Feb 2018), pgs. 410-450).  
Regarding claim 5
	A modified McCormick does not teach further including flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter 
	However, Livne teaches further including flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter suppression; when actuators are not able to supply enough damping, an additional passive damping device is added; if backlash demands are not satisfied, mass balancing or an additional damping device can be added in order to provide flutter suppression.  (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the last paragraph, & page 2, column 1, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter suppression; when actuators are not able to supply enough damping, an additional passive damping device is added; if backlash demands are not satisfied, mass balancing or an additional damping device can be added in order to provide flutter suppression as taught by Livne in the modified aircraft of McCormick, so as to suppress flutter and protect the control surfaces from damage.  

Regarding claim 6
	A modified McCormick does not teach wherein each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator 
	However, Livne teaches wherein each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator integrity monitoring, active damping mode and system dynamic operation such as engagement logic and other, the second, higher level application for aircraft aerodynamic control laws, augmenting commands from first level.  (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the last paragraph, & page 2, column 1, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator integrity monitoring, active damping mode and system dynamic operation such as engagement logic and other, the second, higher level application for aircraft aerodynamic control laws, augmenting commands from first level as taught by Livne in the modified aircraft of McCormick, so as to suppress flutter and protect the control surfaces from damage.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1), Blanding et al. (Pub No. US 2019/0127049 A1), & Livne (NPL, "Aircraft Active Flutter Suppression: State of the Art and Technology Maturation Needs"; 55 Journal of Aircraft No. 1 (Jan-Feb 2018), pgs. 410-450)
Regarding claim 7
	McCormick teaches a flap control system (See paragraphs 0027-0030 & figure 1, ref # 100) comprising: plural pilot inceptors; (See paragraph 0068) plural actuator controllers respectively operatively coupled to the plural pilot inceptors and to electromechanical flap actuators; (See paragraphs 0027-0030 & 0068) and a digital bus connecting the plural actuator controllers to a flight control computer, (See paragraphs 0027, 0030, 0041, 0068, & 0072) wherein the plural actuator controllers automatically reconfigure to operate independently of the flight control computer upon failure or disconnection of the flight control computer; (See paragraphs 0041, 0068, & 0072) wherein each actuator and associated actuator controller is capable of independently controlling the flap aerodynamic control surface of an aircraft.  (See paragraphs 0027, 0068, & 0072)  
	McCormick is silent about a rudder control system, rudder actuators, & a rudder aerodynamic control surface.  
	However, Eshkenazy teaches a control system for an aerodynamic system that includes rudders, ailerons, elevators, elevons flaperons, spoilers, flaps, and other types of aerodynamic surfaces.  (See paragraphs 0030, 0032, & 0060)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a rudder control system comprising: plural actuator controllers respectively operatively coupled to the plural pilot inceptors and to electromechanical rudder actuators; and wherein each actuator and associated actuator controller is capable of independently controlling the rudder aerodynamic control surface of an aircraft as taught by 
	A modified McCormick does not teach wherein the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure.  
	However, Blanding teaches wherein the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure.  (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure as taught by Blanding in the modified aircraft of McCormick, so as to increase reliability.  (See paragraph 0046)  
	A modified McCormick does not teach wherein the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping to reduce lash and/or flutter.  
	However, Livne teaches wherein the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping to reduce lash and/or flutter.  (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the last paragraph, & page 2, column 1, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping to reduce lash and/or flutter as taught .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Cadotte et al. (Pub No. US 2019/0359323 A1) discloses an aircraft and method,, a dual channel aerodynamic surface system architecture comprising: reconfigurable electronic controllers used to control plural electromechanical primary actuators for aerodynamic surface control; and a distribution of aircraft and cockpit sensors through the electronic controllers to guarantee minimum required safety standards in case of loss of input data; the plural electromechanical actuators driving an aerodynamic surface arranged in independent and redundant load paths.  The reference Hagerott et al. (US Patent No. 10,976,751 B1) discloses an aircraft and method, a dual channel aerodynamic surface system, a plurality of actuators for an aerodynamic surface, and a switch that switches from a 1st actuator to a 2nd actuator if a faulty actuator is detected.  The reference Villano et al. (Pub No. US 2012/0259483 A1) discloses an aircraft and method, a dual channel aerodynamic surface system, actuators, aerodynamic surfaces, dual channels to the actuators, and one actuator for each aerodynamic surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647